DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 7/25/2022 has been entered. Claims 1 and 55 were amended, and claims 5, 10, 14, 17-18, 21-50, 52-54, and 58-59 were canceled. Thus, claims 1-4, 6-9, 11-13, 15-16, 19-20, 51, and 55-57 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Hudachek on 9/2/2022.
The application has been amended as follows: 
In claim 1 line 5 the phrase “a first concave lateral portion” has been replaced by --a first concavely arcuate lateral portion--. 
In claim 1 line 7 the phrase “a second concave lateral portion” has been replaced by --a second concavely arcuate lateral portion--. 
In claim 1 line 11 the phrase “said second concave lateral portion” has been replaced by --said second concavely arcuate lateral portion--. 
In claim 1 lines 11-12 the phrase “a second concave lateral portion minimum diameter” has been replaced by --a second concavely arcuate lateral portion minimum diameter--. 
In claim 1 line 13 the phrase “said second concave lateral portion minimum diameter” has been replaced by --said second concavely arcuate lateral portion minimum diameter--. 
In claim 1 line 15 the phrase “said second concave lateral portion minimum diameter” has been replaced by --said second concavely arcuate lateral portion minimum diameter--. 
In claim 8 line 1 the phrase “said first concave lateral portion” has been replaced by --said first concavely arcuate lateral portion--. 
In claim 8 line 2 the phrase “a first concave lateral portion vertical centerline” has been replaced by --a first concavely arcuate lateral portion vertical centerline--. 
In claim 9 line 1 the phrase “said first concave lateral portion” has been replaced by --said first concavely arcuate lateral portion--. 
In claim 9 lines 1-2 the phrase “a first concave lateral portion minimum diameter” has been replaced by --a first concavely arcuate lateral portion minimum diameter--. 
In claim 11 lines 1-2 the phrase “said first concave lateral portion” has been replaced by --said first concavely arcuate lateral portion--. 
In claim 12 line 1 the phrase “said second concave lateral portion” has been replaced by --said second concavely arcuate lateral portion--. 
In claim 12 line 2 the phrase “a second concave lateral portion vertical centerline” has been replaced by --a second concavely arcuate lateral portion vertical centerline--. 
In claim 13 lines 1-2 the phrase “said second concave lateral portion minimum diameter” has been replaced by --said second concavely arcuate lateral portion minimum diameter--. 
In claim 15 lines 1-2 the phrase “said second concave lateral portion” has been replaced by --said second concavely arcuate lateral portion--. 
In claim 16 lines 1-2 the phrase “said first concave lateral portion minimum diameter” has been replaced by --said first concavely arcuate lateral portion minimum diameter--. 
In claim 16 line 2 the phrase “said second concave lateral portion minimum diameter” has been replaced by --said second concavely arcuate lateral portion minimum diameter--. 
In claim 20 line 1 the phrase “a first concave lateral portion length” has been replaced by --a first concavely arcuate lateral portion length--. 
In claim 20 line 2 the phrase “said first concave lateral portion” has been replaced by --said first concavely arcuate lateral portion--. 
In claim 20 line 2 the phrase “a second concave lateral portion length” has been replaced by --a second concavely arcuate lateral portion length--. 
In claim 20 line 3 the phrase “said second concave lateral portion” has been replaced by --said second concavely arcuate lateral portion--. 
In claim 51 lines 2-3 the phrase “said first concave lateral portion” has been replaced by --said first concavely arcuate lateral portion--. 
In claim 51 line 3 the phrase “said second concave lateral portion” has been replaced by --said second concavely arcuate lateral portion--. 
In claim 55 line 5 the phrase “a first concave lateral portion” has been replaced by --a first concavely arcuate lateral portion--. 
In claim 55 line 7 the phrase “a second concave lateral portion” has been replaced by --a second concavely arcuate lateral portion--.
 In claim 55 line 9 the phrase “a first concave lateral portion minimum diameter” has been replaced by --a first concavely arcuate lateral portion minimum diameter--. 
In claim 55 lines 9-10 the phrase “a second concave lateral portion minimum diameter” has been replaced by --a second concavely arcuate lateral portion minimum diameter--. 
In claim 55 line 11 the phrase “said second concave lateral portion minimum diameter” has been replaced by --said second concavely arcuate lateral portion minimum diameter--. 
In claim 55 line 15 the phrase “said second concave lateral portion minimum diameter” has been replaced by --said second concavely arcuate lateral portion minimum diameter--. 
Reasons for Allowance
Claims 1-4, 6-9, 11-13, 15-16, 19-20, 51, and 55-57 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the claim is allowable because the prior art of record alone or in combination fails to teach or render obvious a massage roller comprising all the features as essentially recited in claim 1, and in combination with all the elements and structural and functional relationships as claimed and further including a first concavely arcuate lateral portion axially extending from said first end portion and to said convex medial portion and a second concavely arcuate lateral portion axially extending from said second end portion to said convex medial portion.
Regarding independent claim 55, the claim is allowable because the prior art of record alone or in combination fails to teach or render obvious a massage roller comprising all the features as essentially recited in claim 55, and in combination with all the elements and structural and functional relationships as claimed and further including a first concavely arcuate lateral portion axially extending from said first end portion and to said convex medial portion and a second concavely arcuate lateral portion axially extending from said second end portion to said convex medial portion.
The closest prior art of record is Snyder (US 1,722,866), Hussmann (US 2,104,927), and Pepera (US 6,499,485 B1).
Snyder does disclose a massage roller comprising (rolling arch restorer) (Fig. 1; page 1, lines 33-35): a massage roller body terminating in opposing first and second end portions  (roller has end rims 2) (Fig. 1); a convex medial portion (top curved part of bead 17) (see annotated Image 1 from the previous office action); a first concave lateral portion axially extending between said first end portion and said convex medial portion (valley at cylinder 18 is between the right rim 2 and the bead 17) (see annotated Image 1 from the previous office action); and a second concave lateral portion axially extending between said second end portion and said convex medial portion (valley at cylinder 16 is between the left rim 2 and the bead 17) (see annotated Image 1 from the previous office action); said massage roller body asymmetric about a massage roller body vertical centerline (roller is not symmetrical about the vertical centerline) (see annotated Image 1 from the previous office action); wherein said second end portion comprises a second end portion maximum diameter (the rim 2 has a maximum diameter) (see annotated Image 1 from the previous office action); wherein said second concave lateral portion comprises a second concave lateral portion minimum diameter (the minimum diameter being the diameter of in the middle of cylinder 16) (see annotated Image 1 from the previous office action); a first concave lateral portion minimum diameter (the minimum diameter being the diameter of in the middle of cylinder 18) (see annotated Image 1 from the previous office action); and wherein said second concave lateral portion minimum diameter disposes is disposed (i) a first distance from said massage roller body vertical center (the minimum diameter of cylinder 16 is a short distance from the vertical centerline located at bead 17) (see annotated Image 1 from the previous office action) and (ii) a second distance from said second end portion maximum diameter (the minimum diameter of cylinder 16 is a longer distance from the maximum diameter of left rim 2) (see annotated Image 1 from the previous office action), said first distance lesser than said second distance (the minimum diameter of cylinder 16 is closer to the vertical centerline located at bead 17 than the left rim 2) (see annotated Image 1 from the previous office action). Snyder does not disclose the opposing first and second end portions are each convexly arcuate along a corresponding end portion length; the first concave lateral portion is a first concavely arcuate lateral portion axially extending from said first end portion to said convex medial portion; and the second concave lateral portion is a second concavely arcuate lateral portion axially extending from said second end portion to said convex medial portion; a first concavely arcuate lateral portion minimum diameter is greater than said second concavely arcuate lateral portion minimum diameter, wherein said second concavely arcuate lateral portion minimum diameter comprises a smallest diameter of said massage roller body.
While Hussmann does teach the opposing first and second end portions are each convexly arcuate along a corresponding end portion length (Hussmann; Fig. 1; page 1, col. 1, lines 10-15), Hussmann does not teach all of the remaining components of the independent claims.
While Pepera does teach wherein a first concave lateral portion minimum diameter is greater than said second concave lateral portion minimum diameter, wherein said second concave lateral portion minimum diameter comprises a smallest diameter of said massage roller body (Pepera; Figs. 1-6; col. 2, lines 23-33), Pepera does not teach all of the remaining components of the independent claims.
Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant’s independent claim 1 and 55, and since the prior art of record does not teach and render obvious a first concavely arcuate lateral portion axially extending from said first end portion to said convex medial portion and a second concavely arcuate lateral portion axially extending from said second end portion to said convex medial portion, thus claims 1-4, 6-9, 11-13, 15-16, 19-20, 51, and 55-57 read over the prior art of record and the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785